0 ON A WH B&B WwW bw |

Ww WN NHN NO NH WN WH NHN NO F&F S| | S| SS iS i eS Se
on DH OH FSF WN KY COT CO Oo HI DH HH SF WH VP KS CO

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA, No, CR20-094-4 RSM

Plaintiff, ORDER ISSUING BENCH WARRANT

FRANCISCO JAVIER ESQUIVEL-MENA,
Defendant.

 

 

 

 

An Indictment having been returned against the above-named defendant, now

therefore
IT IS ORDERED that a Bench Warrant shall be issued and conditions of release shall

167

UNITED STATES MAGISTRATE JUDGE

be fixed at time of initial appearance in this case.

DATED this 29th day of July, 2020.

 

SECRET: YES X NO

ORDER ISSUING BENCH WARRANT - 1 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220

Seattle, Washington 98101
(206) 553-7970
